IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANDRO VUKOSAVLJEVIC, : Civil No. 3:18-cv-1235
Petitioner
(Judge Munley)
v.
CRAIG A. LOW, WARDEN,

Respondent
LD_E_R
AND NOW, to Wit, this L\“day of December 2018, upon consideration of the
Petition for Writ of Habeas Corpus (Doc. l) pursuant to 28 U.S.C. § 2241, and for the
reasons set forth in the Court’s Memorandum of the same date, it is hereby ORDERED
that:
1. Petitioner’s motion (Doc. 9) to expedite is GRANTED.

2. The petition for Writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
DENIED Without prejudice

3. The Clerk of Court is directed to CLOSE this case.

JUDGE . MU’NLEY

United S ates Dis ict Court

